DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/16/2022 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-9, 11-14, 17-18, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vofa (DE 9206249 U1).
Regarding claim 1, Vofa teaches a motor vehicle Bowden cable arrangement for a motor vehicle door latch, the motor vehicle Bowden cable arrangement comprising; a core (3); a sheath (9) that receives the core, an abutment (annotated fig. 1); a spring (14) between the sheath and the abutment, wherein the abutment is formed on or in a support (5) which is mounted on the sheath in a cantilever manner (fig. 1); and a collar (12) that surrounds the sheath in an interior of the support, wherein the collar is moveable with the sheath to compress the spring (the collar moves with the entire sheath to compress the spring, support is found in paragraph 0035 when it is described that sensor button 21 is depressed by element 9) wherein the collar (12) is of an axial length that specifies a maximum path that the sheath can move inside the support in a direction that compresses the spring (fig. 1; as the spring compresses and eventually bottoms out, it bears against the collar 12 to specify the maximum path).  


    PNG
    media_image1.png
    804
    452
    media_image1.png
    Greyscale

Annotated Figure 1
Regarding claim 2, Vofa teaches the motor vehicle Bowden cable arrangement according to claim 1, wherein the support (5) is equipped with an extension (5a) that receives the core and/or the sheath (fig. 1)
Regarding claim 3, Vofa teaches the motor vehicle Bowden cable arrangement according to claim 1, wherein the support (5) surrounds the spring (14; fig. 1).
Regarding claim 4, Vofa teaches the motor vehicle Bowden cable arrangement according to claim 1, wherein the support (5) comprises an opening for the sheath (9), including the core (3) guided therein (fig. 1).  
Regarding claim 5, Vofa teaches the motor vehicle Bowden cable arrangement according to claim 4, wherein the opening in the support is arranged opposite an extension (5b)
Regarding claim 8, Vofa teaches the motor vehicle Bowden cable arrangement according to claim 1, wherein the support (5) comprises an integrated sensor (19)
Regarding claim 9, Vofa teaches the motor vehicle Bowden cable arrangement according to claim 8, wherein the sensor (19) records movements of the sheath (records at 23) or of the collar receiving the sheath.  
Regarding claim 11, Vofa teaches the motor vehicle Bowden cable arrangement according to claim 1, wherein the core (3) is connected to a linear actuator (para. 0034) 
Regarding claim 12, Vofa teaches the motor vehicle Bowden cable arrangement according to claim 1, wherein the support (5) and the sheath (9) are configured for axial movement between the support and the sheath (sheath 9 moves axially within support 5).    
Regarding claim 13, Vofa teaches the motor vehicle Bowden cable arrangement according to claim 1, wherein the support (5) is formed as a hollow cylinder (fig. 2).    
Regarding claim 14, Vofa teaches the motor vehicle Bowden cable arrangement according to claim 1, wherein the support (5) has a cylindrical extension (5b)
Regarding claim 17, Vofa teaches the motor vehicle Bowden cable arrangement according to claim 1, wherein the spring (14) is completely compressed when the sheath (9) reaches an end of the maximum path of travel (there is no stop to contact the collar 10b so the maximum length of travel is when the spring is completely compressed).  
Regarding claim 18, Vofa teaches the motor vehicle Bowden cable arrangement according to claim 1, wherein the spring (14) is a helical spring.  
Regarding claim 20, Vofa teaches the motor vehicle Bowden cable arrangement according to claim 1, wherein the spring (14) abuts against the collar (12) oppositely from the abutment (annotated fig. 1).
Claims 1, 8 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vofa (DE 9206249 U1).
Regarding claim 1, Vofa teaches a motor vehicle Bowden cable arrangement for a motor vehicle door latch, the motor vehicle Bowden cable arrangement comprising; a core (3); a sheath (3a) that receives the core, an abutment (annotated fig. 1); a spring (14) between the sheath and the abutment, wherein the abutment is formed on or in a support (5) which is mounted on the sheath in a cantilever manner (fig. 1); and a collar (9) that surrounds the sheath in an interior of the support, wherein the collar is moveable with the sheath to compress the spring (the collar moves with the entire sheath to compress the spring, support is found in paragraph 0035 when it is described that sensor button 21 is depressed by element 9) wherein the collar (9) is of an axial length that specifies a maximum path that the sheath can move inside the support in a direction that compresses the spring (fig. 1; as the spring compresses and eventually bottoms out, it bears against part 12 of the collar 9 to specify the maximum path).  
Regarding claim 8, Vofa teaches the motor vehicle Bowden cable arrangement according to claim 1, wherein the support (5) comprises an integrated sensor (19)
Regarding claim 15, Vofa teaches the motor vehicle Bowden cable arrangement according to claim 1, wherein the collar (10b) comprises a projection or contour (23) which interacts with the sensor (19).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Vofa (DE 9206249 U1) in view of Wu (US 8297147 B2).  
Regarding claim 10, Vofa teaches the motor vehicle Bowden cable arrangement according to claim 1, however fails to teach wherein the support comprises an adjustable base as the abutment.  
Wu teaches a similar Bowden cable arrangement wherein the support (14) comprises an adjustable base (nut screwed against 14 in fig. 3) as the abutment.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Vofa with those of Wu to incorporate an adjustable base on the abutment.  Incorporating an adjustable base as taught by Wu allows the adjustment of the tension and resistance on the Bowden cable.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Vofa (DE 9206249 U1) in view of Weyerstall (US 6102454 A).  
Regarding claim 19, Vofa teaches the motor vehicle Bowden cable arrangement according to claim 8, however fails to teach further comprising a closing drive, wherein the sensor corresponds to a switching signal for deactivating the closing drive.   
Weyerstall teaches a similar Bowden cable arrangement further comprising a closing drive (1), wherein the sensor (S) corresponds to a switching signal for deactivating the closing drive (col. 5, lines 4-19).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Vofa with those of Weyerstall to incorporate a closing drive into the Bowden cable arrangement of Vofa.  Vofa utilizes the Bowden cable arrangement to control a throttle to a vehicle pedal and engine, however it would have been an obvious design choice for one to use this arrangement for a closing drive as well.  all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.
Response to Arguments
Applicant's arguments filed 04/12/2022 have been fully considered but they are not persuasive. 
Regarding the applicant’s arguments with respect to independent claim 1, the applicant asserts that the collar of Vofa does not limit movement of the sheath in a direction of compression of the spring.  The examiner disagrees and refers to the applicant’s argument stating that the direction would be limited by a maximum compression of the spring.  The spring bears on the collar and the abutment, therefore when the maximum compression of the spring is achieved it is the length of the collar (which is contacting the spring) that specifies the maximum path that the sheath can move inside the support in a direction that compresses the spring.  
Regarding the applicant’s arguments with respect to dependent claim 15, the examiner included a second rejection to independent claim 1 and dependent claim 8 to cite the collar being interpreted as part 9 of Vofa.  From this the examiner then cites that the collar does include a projection (23) which interacts with the sensor.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES EDWARD IGNACZEWSKI whose telephone number is (571)272-2732. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.E.I./               Examiner, Art Unit 3675                                                                                                                                                                                         
/KRISTINA R FULTON/               Supervisory Patent Examiner, Art Unit 3675